DETAILED ACTION
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1 and 16, Fig. 4B of Park (US Pat. 7,838,826, hereinafter Park) discloses a first surface extending along a first direction and a second direction perpendicular to the first direction (see Fig. 4A); a second surface extending along the first direction and the second direction (see Fig. 4A); an ion channel (141) defined between the first and second surface, the ion channel (141) configured to receive a stream of ions (see abstract); a first array of electrodes associated with the first surface and a second array or electrodes associated with the second surface, each of the first and second arrays of electrodes (see Fig. 4A) including: a first plurality of electrodes arranged along the first direction, and a second plurality fo electrodes arranged along the second direction (see Fig. 4A and 4B); and a controller configured to apply a first voltage signal to the first plurality of electrodes, wherein the first plurality of electrodes are configured to generate, based on the first voltage signal, a drive potential that travels along the first direction, and apply a second voltage signal to the first array of electrodes and the second array of electrodes configured to generate an electric potential based on the second voltage signal (see Fig. 7 and 8). 
Claims 2-15 and 17-30 are allowed due to being dependent from allowable independent claims 1 and 16, respectively.
The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, the drive potential and the electrical potential are configured to direct a first potion of the stream of ions having ions with mobilities in a first mobility range along a first path and a second portion of the stream of ions having ions with mobilities in a second mobility range along a second path.
Claims 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Hanway Chang
March 24, 2022
/HC/Examiner, Art Unit 2881                                                                                                                                                                                                        
/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881